  Case 4:19-cr-00172-RGE-HCA Document 176-8 Filed 08/26/21 Page 1 of 4
 £y:h'.1`,+L



My N.iml715 Xrl.,tln `.lm;i» .ind I w;i'. r.lf.|ili..n Moiil(iy..I't; llilr(I wlff. £Iml «il})y M{)rlmy;i'i, f.Iqp 1-n{if ltf.r
.intl I ..im lho motlmr 1o fttiliy'i. Ii.ilf~.Il.,I{ir GI:ili!vli:w Moiilfiy,I wli.I Tf!.,{.nlly tiim{!fJ 1./. I w8., horri jllly
3] ,19ri~/ iiniJ I wlll li(i tilrfilrii! M tllt! (I.ly ;ifmr r`iiliy'r, r,fmlf:nf:lnf![ I mtlkf! tlil., rlffl()wll Lifi../?tl on my

pT?rr,{)mll f.xf)iirlf.ni.(.?, j`11(I kll()WI{.llf!ll, .1n(I Wtl.rll I iir.mln.illy wlllil.!,.,/?iJ /w I(!;iriifitl wllll/! llvln{z Wltrl, ;I"J
tllclt whllc iii,1"ir.tl in f``il7y'f. I,-IIlir.r Smf]ItTm Mt.iiloy,1.




l`ut]y h,itJ .1 very .Ill(lLiill {:lilldlion(I llllcfl wllh tr;ium.i .imJ ;Il)`ir;f.. thiit I I)ellf!ve llar. Ii8{l fi riiif?,f? impi.Itt On
the tldult *11® 19 lod€iy €ind ll.is f!m.1tly irlflti{mfj'{:II I hc dccl&l()ri.. `Iht? in.I(JL] ln..Iti(Jlnf! lhf; flctlor„ that
l}roui!ht her to he f;it.In8 8 prlr.on ientLinct... N(I chlltl !,hotild cvcr f!xpr!TIL.in,... wh;it .the pxpcrlf;nr.cfJ. Th{:
ahu5c I witmL5cd wtis lil(Jdcn from in tJn`Il ;iflcr I mfirriotl l«?r f.1(licr ,ind lt I.J wri.it cvcinlually (Jrovc
mc to €.ic.Ipa from my marrl,i|!c. Havlnf! to lc.1vc «uhy finil her slflcr heliind lr, on(! of my I)lc rep,rct5. I
w.1s .ihlc to a,ivc mys®If hut the r{!I.itionshlp I liti(I (lcvelopcd w!I}i my r.tcpdai.i8htcrs was lcrminated the
day I l€f(, and lf f`uL}y cvcr showed in kindnci. while living with lier f.itrii..r, 5h€ was punished scverc.Iy
for lt.




When I first started living with Ruby,I no`lced She dld not have adcquat€ Shoes or cfothlng wllich was
odd l]ccausp thclr father was a lawyer and had a huge wardrobe hlmself. lie blamed tl)ls on their
mother and explaln@d thilt clothes he sent over with the girls were never returned. I wel.I out and
bought them clothes th.it fit and were approprlate for the weather. Much later I came to realize that it
was pure neglect. Each of RLiby's parents demanded that the other pay for clothes, doctor or dentist
apT]ointment5,extracurricularactivitiesbutwhiletheyanguedoverwhoshouldpeynothingwasever
doneforlheBirls.Rubywentwithoutm@nythlngschildrenhavegrowingupandtoldmeabouthaving
to wear her School uniform on the weekends because she had nothing else to wear. I started to take
Ruby and her sister to medical exams, dental exams etc. because I was willing to take the time off to
take them and to pay for them. When I took Ruby's sister Roslyn to the dentist, she had 13 cavities.
WhenStephen'smotherSusanvisited,shetoldmesheworriedabouthowskinnythegirlshadbeenon
visits before I lived there. Their father would eat out at restaurants for lunch but forget to feed them.
Thelrneedswereneverbelncmetandfrommyexperiencethegirlswerealwaysanafterthoughtuntil
thcrewassomepurposetheycouldfulfill.Thisneglectwasphysicalandemotiohal.Thegirlswere
completelyignoredunles5tlleywereoutinpublicsothattheycouldbeusedasaproptoshowwhata
greatparenthewas,orwhentheywerehomeasatargetforreleasinghisangeroranxietyLipon.Their
fatheralwayshadanelaborateexcusefortheneglect1witn€ssedandalwaysblamedtheirmother,I
finallyreallzedthathewasjustasculpableifnotmore5o,andth3tthiswasjLlstwhohewas,andhehad
norealfeelingsforhischildrenunlesstheywereofsomeusetohimorlfhecouldholdpoweroverthem
and torture them for his own amusement.



The verbal abuse I personally witnessed started after my marriage. I believe this js because their father
knewifheshowedmethissldeofhimself,Iwouldneverhavemarriedhim.Beforethathewouldtake
Ruby on drives or to his omce and she would come back with a red face and rush off to her room to
hide.mdeisnotagoodwordtousebecausetherewerenolocksonanyofthedoorsatthathouse,
Eventhebathroomdoorwaslackingalocksotllelrfathercouldenteranyroominthehouseatanytime
  Case 4:19-cr-00172-RGE-HCA Document 176-8 Filed 08/26/21 Page 2 of 4




 he felt like it. I forget the excuse he gave me for this but it was sometliing he was going to fix bLit
 somehow never got around to. However, the front metal security door did have a lock and it locked
 from the outside. Their father was the only person who was allowed to have the key to the outside door
 and often he would lock the security gate and there woLild be no way to leave the hoLise. Ruby would be
 locked in that house for days at a time not allowed to leave. Sometimes when I would show up to Pick
 up Genevieve they would be locked inside the house and I woLIld have to wait for their father to finally
 Come home so the door could be opened to release my daughter. Ruby's father always I)rought LJp
 security concerns yet he never seemed concerned about the drugs he left around the house or the
 loaded guns. Somehow walking two blocks in a nice neighborhood filled with families to the store was
 dangerous. This was not a security issile as I came to realize. Iier father wanted to control every aspect
 of Ruby's existence. Where she went, what she did in her free time, what she ate, who her friends were
 had to be "allowed" by her father. If Ruby ever showed any interest in anything it would be dangled in
 front of her like a carrot to get her to do whatever her father wished, often to only be denied or
 withheld at the last minute to make Ruby miserable. If she disagreed or did anything that her father
 disapproved of there would be violent consequences. The verbal abuse was screamed and repeated
 over and over and over like a mantra designed to destroy any slired of dignity. His verbal abuse started
 happening so often I lost count and track of everything that was said. When he would arrive home, we
would all try to scurry away and stay out of his way. One sentence that her father told her over and over
was that she was nothing. This sad lonely teenager would stand quietly with her shoulders bowed while
her father would circle around her telling her ryou are nothing.." first screaming until his voice was raw
and then in a sing song tilting voice making fun of her. lie would not stop until he had humiliated her.
When he found out the babysitter that he had chosen, over Ruby being watched by her matemal
grandmother, had abused Ruby he refused to get her any type of therapy. When I found a suicide letter
and discovered she had been cutting herself I was told to hide all the sharp objects in the house but
again, no steps were taken to get Ruby help. Family life inside the house was a big secret and it was
beaten in to Ruby that the consequences would be dire if she let anyone I{now the truth of what was
happening.



 Besides the verbal and mental abuse and neglect there was also physical violence. I know this because
 mydaughtertoldmeaboutitanddescribedittome,andRubyherselftoldmeaboutthebeatingsafter
 she came to live with me after turning 18. Her father would always brag that Ruby was so well
 marlneredsheneverhadtobedisciplinedorspanked.IWouldalwaysseeRuby'sdemeanorchange
 whenhespokeaboutthis.ThedayRubyturned18,shewroteherdadagoodbyeletterandgaveitto
 himandimmediatelymovedout.Thisletterdescribedthefirstrealbeatingshegotwhenshewas6or7.
 Itisheartbreakingtoreadthatletter.Iwillincludeacopyofit.Ididfindoutthatthepolicehadvisited
that house many times. I also leamed that Arizona Child Protective Services had been called numerous
times. When my fomer brother-in-law called because of an incident he leamed about through his
daughterwhowenttoschoolwithRuby'ssister,theCPScaseworkerinformedhimMr.Montoyahada
hugecasefileonhimrelatedtochildabuse,YetforasmanytimesasRubytriedtogethelpnothingwas
everdonetohelpher.Ifpolicewerecalled,theysidedwithRubvsfatherafterheconvincinglyliedto
them.IfsomeonefromCPSvisited,theirfatherwouldmanipulatethemwithsomemBdeupstory.
Whenhewascourtord€redtogotoangermanagementtherapy,heseducedthetheraplstandhadafl
affairwithhersohecouldhaveherIIetosayhehadcompletedhlstherapyandthathewasnotthe
   Case 4:19-cr-00172-RGE-HCA Document 176-8 Filed 08/26/21 Page 3 of 4




issue. You ml8ht wonder why I didn't try harder to alert authoriLles or the court. I did try but I was never
believed. I was 8n ex-wife so mv story was never listened to, and when I went to my lawyer to find out
what could be done, I was told that I would be accused of parental alienation and I would lose my
parenting time with my daughter, so I remained quiet to try to protect her.



When I found out about ACEs, Adverse Childhood Experiences, I leamed about how tratJmatic
experiences that occLir in childhood often correlate with cliallenges later in life including health issues
and mental health issues. Mv daughter has a score of 7/10 and I believe Ruby would have a score of
10/LO. All of Stephen.s children have been adversely impacted by his behavior and by being exposed to
his abuse. Ruby's mental health always seemed perilous to me and I often feared she would take her
own life. She was filled with anger and rage, but because her sister Roslyn was unraveling for years
before her schizophrenia diagnosis, Ruby just didn't garner the attention Roslyn did. I am very saddened
but not surprised by the events that came to pass. Bessel A. van der Kolk writes in The Body Keeps the
Score: Brain, Mind, And Body in The Healing of Trauma, 4As long a§ you keep secrets and suppress
infomation, you are fundamentally at war with yourself`" Ruby has been at war with herself since I have
known her and I feel like her a[tion5 were an expression of this, and the destruction she Caused
happened when that war was finally directed outward.




      \fr ial 4dr4givgr-
        un 2,8, fty7,,
  the fflc| tlunl ICase   4:19-cr-00172-RGE-HCA
                    feel more comfortQbl¢ writing a leltcrDocument
                                                             llmll tnu{ing176-8     Filed
                                                                            to you in     08/26/21
                                                                                      pe"on or over tilePage
                                                                                                         phone.4 You'ye
                                                                                                                 of 4 bullied me
  flround fill army life,llcvcr lctling mc get my two cents in l]ccausc you ncvcr valued il, or maybe it was because you just
  didn't wfliit lo hear soml' trulh. I don't renlly col.a tlml I didn`t gpil` my leaving to your liking by raving I would be saving
  you so mucli money and all the rest of it. a few pcoi}lc §uggeslcd it, lt`lt I no longer care how you feel -- I'm sure you'll b€
  altlo to twist it into somctlling tl`nt you can mck¢ yourself contl"e to believe that you have and continue to be a good
  •ither, do os }ioti plcnsc. I Ilo loi`ger care ei]ough lo wish to correct you. But I still feel that I Should give you some type
`uf iden how [hinBs aclu&lly are, so you don't continue your anticg with nay of your other children, Firstly, you must
   ui`dei'stund that it is not oboiit you, you ai.e iiot tlie one to ever come first, it iB your children, above and beyond
   everything` and thot's never been the case with you. As a parent, your children chould be your number one priority and
   they aren't. You view lhom as possessions, and treat tlicm as such. You have wonged mc in so many ways, maybe the
   one that is the greatest is that you refuse to come into reality and have this gma[ delusion of being a good father. If you
   were what you claimed to be, none of this would be happening right now. I'm not "exaggerating" or "blowing this out of
   proportioli" or wllateyer else you would say when you would abuse me. You have never done "the best you CaT]" - yoL]
   have done the bare ndnimum, at bes(. You beti€ve by having stuck around and not abandoning your children, your
   responsibility ends at that and you are deserved an award, it's not true (I often bctieve that thJnge would have been better
   if you would have just left). 1'11 try to relate how none of your perceptions are accurate by relating it in your terms:

   rck°:etyireYt°::::eTiysaehifgs,rwdh:#!ynoguthara:¥:quu!:£°itoe'ga;C:!prefo¥ctan;hhi€:g}:ccoinmde:ut;p:°rtu,r§:E£:dor,#{t::nw:rd:,;Sri':#e
   Though I could admit that you have made slight progress with the clothing area, because as a child I had to wear flfy
   school uniforms on weekends because you would never buy me clothing, apd now if l'm at the point of needing clothes,
   you'l] buy them, but not without complaining about it. I try to think back to as carly as I can and I cannot remember one
   time where I wanted to see you, missed you, and most inportantly didn't fear you. Since your parenting cthies are so
   warped, I should Spell everything out clearly for you, . A child thould not live in ednstant fear of their parent. Any
   respect or love you think you have from y.our chHdreiL well it does not exist, translate those feelings you think they
   harbor for you into fear. Go chcad and ask to be wlid8ted, "rqi a good dad, arut I?" The responses are, and will
   continue to be, never out of genuine truth or love; it is solely out of fear. Youte narcissistic and controlling. Anything
   you'vecverdone,whctheritbeforyourchildrenorinyourpmctice,hoalwaysbeeritoserveyourselfandyourego,
   never simply because it is the right thing to do. As rve stated, your children are merely possessions to you, Time and
    ime again, Itve seen you yedt screqu chtis? one of us, and the rmct secondwie are out in public you would bng about
\`~oneofouraccomplishments(noneofwhichydu'veworkedfoT)toafiiend,anditwasntbecauseyouwerearfuallyprou{
    of anything but yourself. You love to paint this perfect portrait ofyourseifthat depicts a hndworking, rfude, loving
    father just so you can sleep with women. Which is a disgusting attribute to have as a human being. but to have it in a
    father of three drls, well I suppose that just takes the ccke, One thing yorfue taugbt me, besides that it's okay to tie, is
    that it is okay to be al]used. Nothing is wTohg with beating' on, choldng, slapping, punching your children or being
    verdauy chusive. Now, I'm sure this is also just coming,from led field, so I suppose it's myjob to refresh your memory,
    From my recollection, I believe the first tine you knocked me around was when I was around 6 or 7, Gal7riel had already
    movedoutbyth€n,and1hadjustgottenoffth€phonewithlnygrandmother,though1haddonenothingwrong,youwer
    furiousbecause1to]dher1lovedher.while§creamingat`ine,ybuhadbackedrieintoaclo'setandyankedmyearsand
    slapped me around until you fually stoned off, "Ob you're exaggerating,ft no, it'8 more Ere you're full of shit. You
    shouldneverevertallctoanyone,especiallyyourownchildren,thatway,norshouldyoueverlayyourhandsonanyone.
    It's pathedc the( you only abuse women and childrerL a real man would never even think of such a thing. Everything that
    has been horrible in my life, you have had a direct pahicipation in. Me being babysat by Tony and Rosario, that was
    yourchoice,insteadofgoingwithmygrandmotherwhichwasthebetteroptionregardles§becausesheisfnd]y,
    somethingwhichyouhavezeroconceptofaook8tthewayyoutreatyourmother,yourbrother,it'ssickening,yctyou
    treat your father, of all people, with deeeney). You are the one that put me in that envirorment and when you find out
    what really went on, you completely abandon me, you are aprfhing but a dad -- you're a scumbag, and the more I think
    about you, the more I am sick to my Stomach. You are not an admirable man; you are not a good father, or even a deeen
    human being. You owe me a lot of things, you owe each of your children a lot of things, but as far as this child goes, I nt
    longerwantanythingtodowithyou,Youcouldgetnartywithme,whichisfinebecause1willfightbackandyoumight
    loose everything by the time it`s done, Understand that I have zero attachment to you and you could never possess
    anything that had value to me, Your money is useless to me, and that'B always been your only card, So leave me alone,
``_._./ou cut make up for the past 18 years, Also, know that if one of your 'ffiend§` runs into me, I whl not go along with
   w|::a;;r/H±:rp}/hav&mnd:::;:E#;#,ptl#wELhav±d;i:=;peg;#nd±o,I/ing;rcc¥Tmi3sa#n:entonyour
